﻿I
would like to congratulate you, Sir, on your election as
President of the fifty-eighth session of the General
Assembly. I would also like to take this opportunity to
acknowledge the fine work done by your predecessor,
Mr. Jan Kavan.
All of us were shocked by the terrorist attacks on
United Nations headquarters in Baghdad. In last
month’s attack the precious lives of several innocent
United Nations staff members were lost, including that
of Sergio Vieira de Mello, the High Commissioner for
Human Rights. The world must not be intimidated by
terrorism. The role of the United Nations as a guarantor
of collective security is irreplaceable. Global security
is the responsibility of all nations, just as we are all
equally bound by international law.
Nicaragua has come to the General Assembly to
make suggestions with regard to the building of a new
world order and to cooperate actively within the
multilateral system to combat, among other scourges,
terrorism, corruption, drug trafficking, the illegal
trafficking in arms and persons, and transnational
crime, all of which are harmful to strengthening
democracy and the progress of the world.
That is why we have begun a new era in Central
America, in which the region will be more united than
ever before and serve as a model for democratic
security that includes an innovative strategy to
overcome both traditional challenges and modern
threats.
At the meeting of Central American Presidents
that took place in Guatemala on 17 July 2003, I made a
proposal for a programme for arms limitation and
control in Central America to achieve a reasonable
balance of forces and to foster stability, mutual trust
and transparency. The idea behind my Government’s
proposal is to establish the necessary controls to
achieve a reasonable balance in defence forces; to put
in place modern policies for regional defence and
public security while strengthening mechanisms for the
peaceful settlement of disputes. The Central American
Presidents meeting in Belize at the beginning of this
month enthusiastically approved that plan. I am also
pleased to inform the General Assembly that technical
teams have already begun to work to implement the
plan.
In the current situation, the subject of
international trafficking in small arms and light
weapons is equally worthy of our attention. Nicaragua
will soon be the site of a major project to achieve
progress in that area.
Drug trafficking is global threat that constitutes
an assault on democracy and its institutions and
imperils comprehensive human development. Due to
our privileged geographical position, international
organized crime is continuing to attempt to make
inroads into our region in order to make it a gateway
between producers and consumers of illicit substances.
We have cut off its advance in Nicaragua, a country
that enjoys high levels of domestic security. However,
it is essential that we strengthen the cooperation of all
international actors on the basis of shared
responsibility to prevent the expansion of organized
crime and increased drug use.
My country’s commitment to democratic security
is consistent with the struggle for peace and the
establishment of a just international order. A country
that has experienced war, like Nicaragua, is in a better
position to make a more effective contribution to
preventing war than countries that have not. We
Nicaraguans have suffered the horrors and the
aftermath of war. It is for that reason that Nicaragua
has the ability to make a contribution to the
maintenance of international peace and security.
It is also for that reason that I have come to
General Assembly, namely, to convey to the Assembly
the resolute desire and just aspirations of my
Government and people to be elected as a non-
permanent member of the Security Council for the
2006-2007 term. Our candidacy has garnered
increasingly strong support, which we hope to
strengthen decisively in the coming months.
The fight against corruption is an unrelenting
undertaking for my Government. We have achieved
major successes and are proud to know we have set an
example that is already being emulated by some of our
sisterly countries. I wish to express my gratitude for
the support of the international community, which
understood our desire to bring morality to public
administration. Corruption is the cause of many evils,
and it takes a huge toll on the economy, in addition to
undermining public and private institutions.
Nicaragua greatly appreciates efforts to develop a
United Nations convention against corruption. In that
6

regard, we also welcome the progress made during the
sixth round of meetings in Vienna, which will provide
a solid foundation for the establishment of international
legal norms to help combat that scourge, thereby
strengthening political stability in our countries.
However, the fight against corruption in my country
also requires a strengthening of the judicial and
electoral systems.
Resistance to change makes it difficult to make
progress in those areas at the pace and scope required
to meet my country’s needs. I therefore recently
presented to Nicaragua’s political, economic and social
actors my proposal for a national development plan, in
order to obtain the input of all segments of Nicaraguan
society. That plan also specifies the actions to be taken
by every State entity in evaluating and modifying the
plan to achieve the country’s comprehensive
development.
Nicaragua needs foreign assistance. That
assistance should be coordinated in a manner that takes
into account national plans and strategies pertaining to
how assistance is utilized. The quality, effectiveness
and impact of such cooperation should be improved by
employing new ideas that lead to tangible results in the
area of sustainable development. Additional new
resources will also be necessary to fulfil the
Millennium Development Goals.
We appreciate the United Kingdom’s proposal for
an international financing facility as a way to increase
the flow of short-term resources by issuing negotiable
instruments backed by future assistance.
Cooperation in solidarity by the international
community has been particularly meaningful in the
area of mine clearance in my country, where substantial
progress has been made, thanks both to the fine work
of national and international institutions participating
in that humanitarian endeavour and the professionalism
of the our army’s sappers.
Nicaragua is also a thankful country. On several
occasions, we have received significant amounts of
humanitarian assistance from many countries. As a
token of our gratitude, we have made our small, but
full, contribution of humanitarian assistance to
neighbouring countries in need. We are now taking part
in the purely humanitarian mission involving mine
clearance and the provision of medical support for the
civilian population in Iraq.
However, international cooperation alone is not
enough to achieve economic development. We must
promote a more equitable international trade system
through the World Trade Organization. In other words,
what good is cooperation for productive development
when there are tariff and non-tariff restrictions on
trade? We want fair treatment. That is the issue, and we
hope the developed countries will support us in
bringing about a new trade relationship with
developing countries — such as Nicaragua. With fair
treatment and with markets for our products, we will
have a more competitive Central American market and
will attract greater investment in order to generate
more jobs at fair wages, reaping the benefits of the
region’s strategic geographic location.
The Central American integration process has
made much progress and has been one of the pillars of
my foreign policy. We have achieved our most notable
results in economic integration, and we have paved the
way for successful negotiation of free-trade treaties
with other countries and regions, such as the one we
are currently working out with the United States.
Nicaragua will insist on preferential treatment in our
negotiations because our economy is less developed,
very open and highly dependent on trade and external
financing. With greater development and wealth
generation, we will keep our citizens from migrating to
the North or to other countries.
Peace is still only a hope in some regions of the
world. Nicaragua advocates multilateral action to find
peaceful solutions in keeping with international law.
We are concerned at the escalation of the situation in
the Middle East and its consequences, which is why we
believe that the international community must
contribute, through the United Nations, to finding a
just and lasting peace in the region. My Government
supports an immediate resumption of the peace process
begun this year through the peace plan known as the
road map.
We confirm our commitment to strengthening the
universal vocation of the United Nations so that all
peoples of the world, without exception, can be fairly
represented in it. That is why I reaffirm before the
Assembly the importance of considering the desire of a
people with legitimate representation — the Republic
of China — to participate as a full-fledged member of
the United Nations.
7

Nicaragua recognizes its responsibility in the
building of a new international order that is more
humane, more just and more secure. It has been our lot
to live through difficult times since that fateful day of
11 September. Let us be capable of building a different
world, so that future generations will not blame us for a
lack of consensus on humanity’s problems requiring
urgent action. Nicaragua is aware of that responsibility,
and therefore we pledge to work with other Member
States to defend multilateralism and to overcome
current security problems, remaining united in the
spirit of the Charter of the United Nations and in strict
adherence to and respect for international law.
May God bless the Assembly, may God bless the
United Nations, may God bless all peoples of the
world, and may God always bless Nicaragua.



